Citation Nr: 0110412	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the calculated amount of $29,470.60.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from December 1952 to December 
1953.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1999 
determination of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) Debt 
Management Center in Louisville, Kentucky.


FINDINGS OF FACT

1.  By VA letters dated in February and March 1954, the 
veteran was notified of the award of VA compensation 
disability benefits, effective from January 1954.

2.  In April 1998, the RO learned that the veteran was 
incarcerated and that he had been incarcerated since December 
1992 for the conviction of a felony.  

3.  By VA letter dated in July 1998, the veteran was notified 
of a proposal to reduce his monthly VA compensation benefits 
and was also notified that the reduction would create an 
overpayment.  

4.  In an August 1998 letter, the RO notified the veteran 
that his benefits had been reduced and that this had created 
an overpayment.  In a subsequent September 1998 letter, the 
RO advised the veteran that an overpayment in the amount of 
$29,470.60 had been created. 

5.  The veteran was at fault in creating the debt in the 
amount of $29,470.60 by failing to report his incarceration 
to the VA in a timely manner.





CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the amount of $29,470.60, would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2000), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 1.963, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the denial of the veteran's claim for 
waiver of recovery of an overpayment of VA disability 
compensation benefits, in the amount of $29,470.60.  The 
evidence establishes that the overpayment resulted because 
the veteran continued to accept the full amount of his VA 
benefits during a period of incarceration in excess of 60 
days.

Initially, the Board notes that the veteran has not disputed 
the validity of the debt at issue in this case, but merely 
requests a waiver of the debt.  In the absence of a challenge 
to the validity of the debt, or in the absence of prima facie 
evidence that the debt was improperly created, the validity 
of the debt need not be examined further.  See Shaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).

The law provides that there shall be no recovery of payments 
or overpayments of any benefits under any of the laws 
administered by the Secretary of the VA, whenever it is 
determined that recovery of benefits would be against equity 
and good conscience, if application for relief is made within 
180 days of notification.  38 U.S.C.A. § 5302(a) (West 1991 & 
Supp. 2000).  The "equity and good conscience" standard 
will be applied when the facts and circumstances in a case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a) 
(2000).  The decision reached should not be unduly favorable 
or adverse to either side.  Id.  The phrase "equity and good 
conscience" means arriving at a fair decision between the 
obligor and the Government.  Id.  In making this 
determination, consideration will be given to the following 
elements: fault of the debtor; balancing of fault; undue 
hardship; defeat the purpose; unjust enrichment; changing 
position to one's detriment.  Id.  If there is any indication 
of fraud or misrepresentation, such as bad faith or lack of 
good faith, waiver of a debt is precluded. 38 C.F.R. § 
1.965(b) (2000).

In the present appeal, in a July 1999 decision, the Committee 
noted that the veteran alleges that he was not aware that his 
VA compensation benefits were subject to reduction due to his 
incarceration.  While the Committee acknowledged that the 
veteran may not have been aware of this reduction 
requirement, the Committee emphasized that the veteran was 
aware that his VA benefit checks were payable to him and were 
being mailed to an address where he did not reside.  
Consequently, the Committee concluded that the veteran's 
failure to notify the VA of his correct address contributed 
to the creation of the debt.  However, the veteran's fault in 
creating the debt was not intentional and resolving all 
reasonable doubt in favor of the veteran, the Committee 
excused the veteran's fault in the creation of the debt, 
because the veteran may not have been aware that he was being 
overpaid during the time of the overpayment.  The Board is 
also satisfied that none of the circumstances in this case 
rise to a level of fraud, misrepresentation, or bad faith on 
the veteran's part such that there is a legal bar to the 
issue of waiver of recovery of the debt.  See 38 U.S.C.A. § 
5302(a) (West 1991 & Supp. 2000); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).  However, the absence of fault alone 
does not in and of itself allow the granting of a waiver 
where the debtor has received monetary benefits.  The 
question now becomes whether the collection of the 
indebtedness at issue in this appeal, in the amount of $29, 
470.60, would violate the principles of equity and good 
conscience.  See 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 
1.963(a) (2000), 1.965(a).  As discussed below, the Board 
finds that collection of the debt would not be against equity 
and good conscience, because the veteran accepted benefits 
that he knew or reasonably should have known he was not 
entitled to.  Therefore, the Board finds that a waiver of 
recovery of the debt is not warranted.

In determining whether recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a), there are various elements to 
consider.  The first element pertains to the fault of the 
debtor and requires an analysis as to whether the actions of 
the veteran contributed to causing the debt.  38 C.F.R. § 
1.965(a)(3).

Before assessing the fault of the veteran, the Board will 
briefly set forth the facts of this case.  The veteran was 
service-connected for the amputation of the index, middle, 
ring and little fingers of his left hand as well as for a 
scar caused by a skin graft on the left forearm in a February 
1954 rating decision and assigned a cumulative disability 
evaluation of 50 percent.  The veteran was sentenced to 
incarceration in a penal institution on November 16, 1992 and 
his incarceration for conviction of a felony began on 
December 29, 1992.  In July 1998, as a result of a computer 
match between the VA and the Bureau of Prisons, the VA 
learned of the veteran's incarceration.  In July 1998, the RO 
notified the veteran that his benefits were to be reduced due 
to his incarceration and that the reduction would create an 
overpayment.  In an August 1998 statement, accepted as a 
Notice of Disagreement (NOD), the veteran objected to the 
proposed reduction and resulting overpayment.  The veteran 
indicated that through no fault of his own, the VA continued 
to send compensation payments to his place of residence while 
he was incarcerated.  The veteran indicated that he was 
disabled and had no way to repay the resulting overpayment.  
As such, the veteran requested a waiver of the overpayment.  
In a subsequent Statement of the Case (SOC) and 
administrative decision, the RO advised the veteran that his 
compensation benefits would be reduced to 10 percent 
effective February 27, 1993, the 61st day of his 
incarceration, which created an overpayment.  In September 
1998, the veteran was notified that the reduction of his 
benefits had resulted in an overpayment in the amount of 
$29,470.60.  The veteran appealed the RO's retroactive 
reduction of benefits to the Board and in a March 1999 
decision, the Board determined that the veteran's benefits 
were properly reduced and denied the appeal.  

The veteran was released from prison and his benefits were 
restored in April 1999.  In July 1999, the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Debt Management Center in Louisville, 
Kentucky issued the administrative decision denying the 
veteran's request for waiver of overpayment of the calculated 
$29,470.60 amount, which gave rise to the current appeal.

The veteran was afforded a personal hearing conducted by the 
undersigned in February 2001.  During the hearing the veteran 
testified that at the time of his incarceration, he was 
unaware that applicable law required a reduction of his VA 
benefits to 10 percent.  The veteran stated that he had been 
awarded VA benefits in 1953 and that the VA advised him at 
that time that he was entitled to receive those benefits for 
the rest of his life.  The veteran indicated that when he was 
incarcerated he completed forms providing financial 
information and he notified prison officials of the amount of 
his monthly VA benefits.  The veteran submitted a copy of 
this financial report at the hearing with an appropriate 
waiver of RO consideration.  The veteran testified that he 
was not notified of the required reduction until seven years 
after his incarceration.

With regard to the receipt and disbursement of his VA 
compensation benefits, the veteran testified that during his 
incarceration his VA check was sent to his sister.  She would 
forward a large portion of his monthly check to him in prison 
and gave the rest to the veteran's son and his son's mother.  

After his release from prison, the veteran got married.  He 
testified that he currently receives $381 (representing one 
half of the amount of VA benefits that the veteran has been 
awarded) per month in VA benefits and $525 per month in 
Social Security benefits.  In terms of assets, the veteran 
testified that he owns a home valued at $10,000.  He 
indicated that he and his spouse are currently in a bad 
financial situation.  He is currently paying 50 percent of 
his VA benefits to the VA to reduce the amount of the 
overpayment and he and his spouse have several outstanding 
credit card balances in the amounts of $5,000, $1,000 and 
$500.  The veteran explained that these debts were created, 
because he and his spouse do not have enough money for 
everyday expenses.  Additionally, the veteran testified that 
he has other bills to pay, including doctor bills and that he 
is unable to work due to his poor health.  He indicated that 
he has a heart condition and has been advised to undergo open 
heart surgery, he has been treated for colon cancer and he 
has undergone a knee replacement.  The veteran testified that 
if he is required to repay the overpayment it will create a 
serious financial hardship.  The veteran stated that he 
believed that he reported that he was receiving VA benefits 
at the time of his incarceration and that it was the 
government's mistake that led to the overpayment.    

In assessing whether the veteran contributed to causing the 
debt under 38 C.F.R. § 1.965(a)(3), the evidence, as 
summarized above, reflects that the veteran continued to 
accept full VA disability compensation benefits during his 
incarceration.  Further, during this time, the veteran was 
aware that his VA compensation checks payable to him were 
being forwarded to an address where he did not reside.  The 
veteran knew or reasonably should have known that he should 
advise the VA of any changes in his address to insure proper 
receipt and handling of his VA benefits check.  The veteran's 
failure to advise VA of the change of his address did 
contribute to the creation of the overpayment.  Further, 
while the veteran disclosed his financial status to the 
Bureau of Prisons upon his incarceration, there is no 
evidence of record to show that he notified or attempted to 
notify the VA of his incarceration.  Thus, for the foregoing 
reasons the Board finds that the veteran was at fault in 
creating the debt in this case.

The second element for consideration pertains to fault on the 
part of the VA.  38 C.F.R. § 1.965(a)(2).  The veteran argues 
that the VA is at fault, because he was not aware that 
incarceration required reduction of his benefits and because 
he disclosed his receipt of full VA benefits to the Bureau of 
Prisons at the time of his incarceration.  The Board notes 
that the VA has no duty to notify a recipient of VA benefits 
of the limitations on payment of compensation where the 
recipient is incarcerated for the conviction of a felony.  
Bruce v. Gober, 13 Vet. App. 565, 569 (2000).  Further, the 
facts show that the veteran allowed his benefit check to be 
forwarded to an address where he did not reside and he made 
no attempt to notify the VA of his change of address.  The VA 
had no obligation to notify the veteran of the effect that 
his incarceration had on his eligibility for VA benefits.  In 
short, the Board finds that the VA was not at fault in 
creating this debt.

Other elements for consideration address whether repayment of 
the debt would nullify the objective for which the benefits 
were intended, see 38 C.F.R. § 1.965(a)(4), and whether 
failure to make restitution would result in unfair gain to 
the debtor, see 38 C.F.R. § 1.965(a)(5).  In this regard, the 
Board notes that the purpose of disability compensation 
benefits is to assist persons who have an impaired earning 
capacity due to a service-connected disability.  In light of 
the purpose underlying such benefits, the Board finds that 
repayment of the debt at issue in this case would not 
conflict with the objective underlying the benefits, as the 
veteran was not employed during his incarceration, and his 
basic necessities were provided for during that time.  See 38 
C.F.R. § 1.965(a)(4).  Thus, repayment of the debt would not 
nullify the purpose for which the disability compensation 
benefits were intended, because the veteran was not deprived 
of basic necessities such as food and shelter during his 
period of incarceration when he was not entitled to the full 
rate of VA compensation benefits.  See 38 C.F.R. § 
1.965(a)(4).  Further, if the veteran fails to repay this 
debt, it will result in an unfair gain to him.  See 38 C.F.R. 
§ 1.965(a)(5).

As to the element of undue financial hardship, the 
regulations provide that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of basic necessities.  38 C.F.R. § 1.963(a)(3).  As 
noted earlier, the effect on the veteran's financial 
situation is but one factor for consideration and is not 
dispositive of the issue in and of itself.  In various 
statements of record from the veteran, he indicates that he 
used his VA benefits to help support himself, his common-law 
wife of twenty-nine years, his son and he used some of the 
money to pay debts he owed prior to his arrest.   The veteran 
argues that currently he is unemployed due to health 
problems, that he has outstanding debts including credit card 
and doctor bills and that repaying the overpayment would 
cause undue financial hardship.  On a Financial Status Report 
dated in October 1999, the veteran reported his finances.  He 
indicated that he has not worked in eight years and that he 
is disabled.  He also reported that he receives $495 per 
month in Social Security benefits and had $1175.00 in monthly 
expenses.  The veteran also indicated on the form that he 
could pay monthly installments of $50 toward reducing his 
debt.  The Board notes that the veteran was released from 
prison in April 1999 and his monthly VA benefits have been 
restored to the full amount, or $487 per month.  Although the 
veteran may still experience some hardship in repaying the 
debt at issue in this appeal, it will not cause him undue 
financial hardship as contemplated by VA law, especially if 
he pays back his obligation in monthly installments.  
Furthermore, the Board finds that any financial difficulty is 
outweighed by other factors in this case, such as the 
veteran's fault in causing the debt, and the fact that he was 
unjustly enriched with compensation benefits.

In summary of the foregoing, a review of some of the elements 
pertaining to the principles of equity and good conscience, 
as set forth by 38 C.F.R. § 1.965(a), convinces the Board 
that greater weight in this case should be accorded to the 
fault of the veteran, in that he continued to accept the full 
amount of his monthly VA disability compensation benefits 
during his incarceration.  When all of the relevant elements 
as set forth above are considered, the Board is not persuaded 
that the Government should forego its right to collection of 
the indebtedness in the instant appeal, in the amount of 
$29,470.60.  Accordingly, the Board finds that waiver of 
recovery of the overpayment in the amount of $29,470.60 is 
not warranted.

The Board notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  The law modifies the circumstances under 
which VA must assist claimants.  In this case, the Board's 
decision to proceed does not prejudice the veteran in the 
disposition of his request for waiver of overpayment.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In a 
December 1999 Statement of the Case, the RO notified the 
veteran of all regulations pertinent to his request for 
waiver of overpayment and the reasons for the denial of his 
request were explained.  Additionally, the veteran was 
afforded a hearing held before the undersigned in February 
2001 and at that time the veteran submitted additional 
evidence.  Accordingly, the Board is satisfied that the 
veteran was ensured due process of law as a result of the 
actions taken by the RO.  In view of the evidence of record, 
the Board concludes that any further assistance at this time 
would be futile and that the veteran's appeal is properly 
denied.  


ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits in the amount of $29,470.60 
is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

